 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1372 
In the House of Representatives, U. S.,

May 27, 2010
 
RESOLUTION 
Honoring the University of Georgia Graduate School on the occasion of its centennial. 
 
 
Whereas, on June 10, 1910, the University of Georgia organized its graduate education practices under the guidance of Professor Willis Henry Bocock, who became the first dean of the Graduate School; 
Whereas the Graduate School has contributed to elevating and maintaining the University of Georgia as one of the preeminent public universities in the United States; 
Whereas these contributions are a reflection of the great leadership of the Graduate School’s first dean, Dr. Bocock, and those who succeeded him: R.P. Stephens, George H. Boyd, Gerald B. Huff, Thomas H. Whitehead, Hardy M. Edwards, Jr., John C. Dowling, Gordhan L. Patel, and the present dean, Maureen Grasso; 
Whereas the Graduate School has grown from 7 students in 1910 to more than 7,000 today; 
Whereas the Graduate School has awarded master’s, specialist, and doctoral degrees to more than 73,000 individuals who occupy leadership roles in school systems, institutions of higher learning, business, government, and nonprofit organizations; 
Whereas the Graduate School includes more than 350 fields of study and contributes to new knowledge and advancements in academic research; and 
Whereas Graduate School graduates have made significant contributions to the economic development and competitiveness of the State of Georgia and the United States: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the centennial of the founding and organization of the University of Georgia Graduate School; and 
(2)expresses sincere appreciation to the students and administrators who contribute to the growth and success of the University of Georgia Graduate School. 
 
Lorraine C. Miller,Clerk.
